Citation Nr: 0933510	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In correspondence dated March 2007, the Veteran indicated 
that he wished to testify at a Travel Board hearing.  
However, in additional correspondence dated May 2007, the 
Veteran stated that he no longer wanted a hearing and 
requested that his case be forwarded to the Board for a 
decision.  See May 2007 Hearing Election.  Therefore, the 
Veteran's request for a hearing in this matter has been 
withdrawn.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran sustained additional disability caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a right wrist fracture are 
not warranted. 38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The Veteran was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that the Veteran's claim is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Dingess.

The Veteran's service treatment records, VA treatment 
records, private treatment records, and VA authorized opinion 
have been associated with the claims file.  The Board notes 
specifically that a VA opinion was obtained in December 2006.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA opinion obtained in this case is adequate as it is 
predicated on a review of the claims folder and medical 
records contained therein; contains a description of the 
history of the disability at issue; documents and consider 
the relevant medical facts and principles; and includes an 
opinion with supporting rationale discussing whether the 
Veteran's disability is the result of VA carelessness, 
negligence, lack of proper skill, or error in judgment, as 
well as whether the disability was the result of an event not 
reasonably foreseeable.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application. 
 
38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized. 
 
38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction. 
 
38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record indicates that the Veteran was admitted to a 
private facility on June 26, 2005, for a cerebrovascular 
accident, later determined to be a brainstem infarction.  He 
was treated for his condition and discharged on July 3.  He 
was prescribed Coumadin.  Because of several falls, double 
vision, and lack of balance, he then went to the Heartland 
West VA medical center (VAMC) for a follow-up neurology visit 
on July 6, accompanied by his wife.  He was diagnosed as 
status post brainstem stroke with persistent dizziness, 
double vision, loss of perception, and unsteadiness. He was 
advised to continue the Coumadin and was to be scheduled for 
physical therapy.

According to the Veteran and the subsequent treatment 
records, he was then placed in a wheelchair and discharged.  
The Veteran's wife took him outside, then went to get their 
car.  See September 2005 Informal Claim.  The Veteran 
continued to wheel himself along when his wheelchair hit a 
hole.  The wheelchair fell over, and the Veteran tried to 
catch himself with his right arm.  The Veteran's wife was not 
with him when he fell.  See July 8, 2005 VA treatment record 
addendum.  The Veteran re-entered the VAMC and, after 
considerable delay, was diagnosed with and treated for a 
right wrist fracture.  After being discharged for a second 
time, the Veteran was escorted to his car.

The Veteran contends that he should not have been allowed to 
exit the building unaccompanied by hospital staff after being 
examined for a brainstem stroke.  See March 2006 Notice of 
Disagreement.

A VA opinion was provided in December 2006.  The claims file 
was reviewed and the examiner recorded the history described 
above.  The examiner stated that the sole issue here was 
procedural rather than medical.  After review of the file, 
the examiner stated that when the Veteran initially left 
after his neurology visit, there was apparent agreement that 
his wife could adequately manage his problems.  He further 
stated that the fact the Veteran was in a wheelchair 
indicated that attention had been given to his unsteadiness 
and balance problem and should have indicated that the 
Emergency Department personnel and the family were satisfied 
with the safety of this procedure.  Based on these findings, 
the examiner concluded that the Veteran's fall and subsequent 
wrist fracture were not the result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of the VA health care providers, but were rather the 
result of an event which was not reasonably foreseeable.

VA treatment records do not explicitly confirm the examiner's 
conclusion of an apparent agreement at the time the Veteran 
was initially discharged that his wife could adequately 
manage his problems.  However, treatment records recorded 
after the Veteran's fall and readmission to the VAMC indicate 
that he was urged to admit himself for inpatient 
rehabilitation therapy.  The Veteran's wife stated that the 
Veteran is safe at home as she is with him constantly (24/7).  
Furthermore, on the Veteran's September 2005 claim, he noted 
that his wife had taken him outside.  Therefore, there is a 
factual basis upon which the examiner may base his 
conclusion.

The Veteran's fall did not happen while he was under VA care.  
He had been discharged from the ER.  With respect to his 
contention that he should not have been discharge in his 
physical state, the evidence of record, most notably the 
December 2006 VA opinion, indicates that this disability was 
not the result of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of the VA health care 
providers.  There is no competent evidence to contradict this 
conclusion or otherwise support the Veteran's contentions.  
The Board notes that, although the examiner indicated that 
the Veteran's disability was the result of an event not 
reasonably foreseeable, compensation is not warranted.  See 
Loving v. Nicholson, 19 Vet. App. 96, 99 (2005) (noting that 
38 U.S.C. § 1151(a)(1)(B) does not require that a finding be 
made in every case regarding whether the event in question 
was reasonably foreseeable.  Rather, the statute provides 
that such a finding is necessary only if and when it is first 
determined, under section 1151(a)(1), that the additional 
disability at issue was "caused by [VA] hospital care, 
medical or surgical treatment, or examination.")  In the 
instant case, because the Board has found that the Veteran's 
additional disability was not so caused, the Board is not 
required to make a finding as to whether the event in 
question was reasonably foreseeable.  Id at 100.

The Board recognizes that, in his claim for benefits under 
38 U.S.C.A. § 1151, the Veteran also stated that, despite 
being a diabetic, his blood sugar and blood pressure levels 
were not checked in a timely fashion during his initial visit 
to the VAMC or after he was re-admitted.  However, treatment 
records do not indicate that the Veteran sustained an 
additional disability related to his blood sugar, blood 
pressure, or diabetes as a result of any alleged failure to 
monitor these conditions.  Therefore, compensation under 
38 U.S.C.A. § 1151 is not warranted for those circumstances.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal. 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert at 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right wrist fracture is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


